
	

113 S2984 IS: To modify the definition of cotton futures contracts in the United States Cotton Futures Act.
U.S. Senate
2014-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2984
		IN THE SENATE OF THE UNITED STATES
		
			December 4, 2014
			Mr. Chambliss introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To modify the definition of cotton futures contracts in the United States Cotton Futures Act.
	
	1.Cotton futures contractsSection 1952(c) of the United States Cotton Futures Act (7 U.S.C. 15B(c)) is amended by striking
			 paragraph (1) and inserting the following:(1)Cotton futures contractThe term cotton futures contract means any contract of sale of cotton for future delivery made at, on, or in any exchange, board of
			 trade, or similar institution or place of business which has been
			 designated a contract market by the Commodity Futures Trading Commission pursuant to the Commodity Exchange Act (7 U.S.C. 1 et
			 seq.) and the term contract of sale as so used shall be held to include sales, agreements of sale, and agreements to sell, except
			 that—(A)any cotton futures contract that, by its terms, is settled in cash is excluded from the coverage of
			 this paragraph and section; and(B)any cotton futures contract that permits tender of cotton grown outside of the United States is
			 excluded from the coverage of this paragraph and section to the extent
			 that the cotton grown outside of the United States is tendered for
			 delivery under the cotton futures contract..
		
